Citation Nr: 0413729	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (claimed as a nervous condition) secondary to 
service-connected back strain with secondary herniated 
nucleus pulposus L5-S1 with left L5-S1 radiculopathy, lumbar 
myositis.

2.  Entitlement to an increased evaluation for back strain 
with secondary herniated nucleus pulposus L5-S1 with left L5-
S1 radiculopathy, lumbar myositis, currently evaluated as 60 
percent disabling. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served in the Army National Guard from January 
1980 to December 1990, including on active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  His claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board REMANDS the issue of entitlement to an increased 
evaluation for back strain with secondary herniated nucleus 
pulposus L5-S1 with left L5-S1 radiculopathy, lumbar 
myositis, currently evaluated as 60 percent disabling, to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran and his representative if they are 
required to take further action with regard to these claims.  


FINDINGS OF FACT

1.  VA has provided the veteran adequate notice and 
assistance with regard to his service connection claim.

2.  A currently diagnosed psychiatric disability is not 
etiologically related to service or to the veteran's service-
connected back disability.



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
worsened by a service-connected disability.  38 U.S.C.A. § 
101, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal to the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the veteran's claim for service 
connection, VA has strictly complied with the notification 
and assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

The RO initially denied the veteran's claim in a rating 
decision dated July 2000.  Thereafter, in a letter dated 
October 2002, the RO notified the veteran of the evidence 
needed to substantiate his claim for service connection, 
including medical evidence linking his mental condition to a 
service-connected disability, and of VA's newly expanded 
duties to notify and assist.  The RO indicated that it was 
developing the veteran's claims pursuant to the latter duty 
and was required to make reasonable efforts to assist the 
veteran in obtaining and developing all outstanding evidence, 
including medical records, employment records, and records 
from other federal agencies, provided he identified the 
source or sources thereof.  The RO indicated that it needed 
the veteran to submit copies of treatment records from 
Arecibo Mental Health Center, dated from July 1993 to 
November 1994, and a copy of a psychiatric evaluation 
conducted by Justo P. Rodriguez, M.D., in December 1993. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, this notice informed the veteran of 
the evidence needed to support his claim.  It also indicated 
that VA would assist the veteran in obtaining all outstanding 
evidence, but that in the meantime, the veteran should submit 
pertinent evidence he had to support his claim.  In addition, 
in a letter dated April 2000, a rating decision dated July 
2000, a statement of the case issued in October 2000, and 
supplemental statements of the case issued in October 2002 
and September 2003, the RO again notified the veteran of the 
information and evidence needed to substantiate his claim.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  The RO also 
notified the veteran of the reasons for which his claim had 
been denied and the evidence it had considered in denying 
that claim, and provided him the regulations pertinent to his 
claims, including those governing VA's duties to notify and 
assist.  The RO also notified the veteran of all evidence it 
had requested in support of his claim. 

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VA believes that the Court's 
decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the aggregate VA met the content notification requirements 
of the VCAA, as set out above.  Moreover, the Court, in 
Pelegrini, supra at 422, left open the possibility that any 
error in the timing of a VCAA notice may be non-prejudicial 
to a claimant.  The Court raised concerns as to whether 
timing defects might nullify the purpose of the notice by 
requiring a claimant to overcome an adverse decision.

The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  Moreover, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's prior decision.  Because 
the Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, at 422.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  While the notice 
provided the veteran in October 2002 was not sent prior to 
the first AOJ adjudication of the claim, it was sent prior to 
the transfer and certification of the veteran's appeal to the 
Board.  In this case, because the content requirements of a 
VCAA notice have essentially been satisfied in regard to the 
claims, any error in not providing a single notice to the 
appellant covering all content requirements, or any error in 
timing, is harmless error.  



B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim for 
service connection, including service medical records and VA 
and private treatment records.  VA also conducted medical 
inquiry in an effort to substantiate the veteran's claim.  38 
U.S.C.A.§ 5103A(d) (West 2002).  Specifically, the RO 
afforded the veteran a VA mental disorders examination, 
during which an examiner addressed the etiology of the 
veteran's psychiatric complaints. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

The veteran asserts that he developed depression and anxiety 
secondary to his service-connected back disability.  He 
specifically asserts that, in 1989, during annual military 
training, he went to a doctor for treatment of back pain.  
That doctor injected the veteran's back for the purpose of 
reducing inflammation.  After pulling the needle out of the 
veteran's back, the veteran allegedly went into shock, 
suffered tremors, a cold sweat and a loss of consciousness, 
and fell to the floor.  

The veteran has submitted a statement from L.V. attesting to 
the veteran's in-service back injury and injection, and the 
veteran's reaction to the injection.  The veteran argues 
that, since the incident, his nerves have not been the same.  
On that basis, he requests that the Board award him service 
connection for a psychiatric disorder.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled from a disease or injury incurred in or 
aggravated by the line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred in or aggravated by the line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Medical documents of record, including a November 2000 letter 
from J. Medina, Ph.D., VA outpatient treatment records dated 
since March 2002, and a report of a VA mental disorders 
examination conducted in May 2003, establish that the veteran 
currently has psychiatric disability that has been diagnosed 
as schizoaffective disorder, major depressive disorder and 
dysthymic disorder.  The question thus becomes whether the 
veteran's currently-diagnosed psychiatric disorder is related 
to service or to his service-connected back disability.

The Board first notes that there is no competent evidence of 
a diagnosed psychiatric disorder during service or for many 
years thereafter.  Although the veteran identifies the in-
service injection as the time of the initial onset of 
symptoms, as a lay person he is not qualified to relate his 
reported symptoms to any diagnosed disability.  Nor is he 
qualified to relate any currently-diagnosed disability to 
either service or his service-connected back disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical documents compiled during the veteran's service in 
the Army National Guard reflect that, during a period of 
ACDUTRA in January 1989, the veteran injured his back.  Since 
then, he has continued to complain of back pain and received 
treatment for back symptoms.  In a rating decision dated June 
1990, the RO granted the veteran service connection for a 
back disability characterized as back strain with secondary 
herniated nucleus pulposus L5-S1 with left L5-S1 
radiculopathy, lumbar myositis.

According to the November 2000 letter from Dr. Medina, the 
veteran first expressed complaints related to his mental 
health during a visit to a private mental health center in 
July 1993.  He continued to receive treatment there until 
November 1994.  During this time period, the veteran 
underwent a psychiatric evaluation by J. Rodriguez Valle, 
M.D., and was diagnosed with schizoaffective disorder.  

The veteran next sought treatment for complaints related to 
his mental state at a VA facility in March 1999 and May 1999.  
During these visits, examiners diagnosed questionable 
atypical depression.  From June 1999 to February 2002, the 
veteran expressed no complaints related to his mental state.  
In March 2002, he again sought VA psychiatric treatment and 
an examiner diagnosed major depression disorder.  That 
examiner confirmed this diagnosis during VA outpatient 
treatment visits in August 2002 and April 2003. 

Two medical professionals have addressed the etiology of the 
veteran's psychiatric disorder:  Dr. Medina and a VA examiner 
who evaluated the veteran in May 2003, during a VA mental 
disorders examination. 

In a written statement dated November 2000, Dr. Medina 
indicated that the date of onset of the veteran's psychiatric 
illness was 1989, when he had an economic crisis because he 
injured his back and could not work.

In a report of the VA mental disorders examination conducted 
in May 2003, the VA examiner found that a Social and 
Industrial Field Survey showed no evidence that the veteran's 
behavior was significantly affected by his back problems.  
Based on that finding, the examiner concluded that the 
symptoms the veteran described were not directly related to 
his service-connected condition, but rather, were more 
related to his frustration with, and complaints about, 
economic problems.

The Board accords greater weight to the opinion of the VA 
examiner than to the statement made by Dr. Medina for the 
following reasons.  First, Dr. Medina did not review the 
claims file or evaluate the veteran.  Rather, he reviewed 
medical records of treatment of the veteran rendered only 
from 1993 to 1994.  In comparison, the VA examiner reviewed 
the entire claims file, which includes service medical 
records, post-service medical and lay evidence, and post-
service examination results.  The VA examiner also took into 
consideration a Social and Industrial Field Survey completed 
in connection with the veteran's claim.  As such, the VA 
examination conclusions are based on a more accurate and more 
complete history of the veteran's specific complaints, 
symptoms and identified physical and mental problems.  The VA 
examiner's conclusion is also based on a comprehensive 
evaluation of the veteran and extensive clinical findings.  
The Board also notes that Dr. Medina's statement indicates 
that the veteran's psychiatric disability arose in 1989, at 
the same time he was unable to work due to a back injury.  
Other evidence of record, including employment information, 
however, actually shows otherwise, specifically, that the 
veteran has worked since 1989, and was last terminated from 
employment because his services were no longer needed.  Thus, 
Dr. Medina's conclusions appear to be based on a history 
provided by the veteran.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Also, the Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond 
v. Brown, 6 Vet. App. 69 (1993) and most recently, Pond v. 
West, 12 Vet. App. 341 (1999) where the appellant was himself 
a physician.

The Board notes that the veteran is in receipt of a total 
rating based on unemployability.  VA's grant of entitlement 
to unemployability benefits noted the fact that the veteran 
had been working and that he stopped due to the fact that his 
services were not needed.  VA granted benefits based on 
recognition that the veteran's back disability caused some 
impact on employment, even if not preventing all 
employability.  In his opinion, Dr. Medina does not further 
explain the reason for his conclusion as to a relationship 
between the veteran's back problems and psychiatric illness.  
In contrast, the VA examiner specifically discusses the fact 
that the veteran's behavior did not appear to be 
significantly affected by his back problems, and that, 
therefore, the veteran's economic situation itself was likely 
the cause of his psychiatric manifestations.  The VA 
examiner's rationale is supported by the factual record, 
showing that the veteran did, in fact, work past 1989 and was 
not terminated due to disability.  

Upon consideration of a longitudinal review of the record and 
history of the veteran's psychiatric symptomatology, to 
include the weight afforded to the opinion of the VA 
examiner, the Board finds that the veteran's psychiatric 
disorder is not related to either service or to his service-
connected back disability.  The evidence is not in relative 
equipoise such as to afford the veteran the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied. 


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include claimed as secondary to service-connected back 
strain with secondary herniated nucleus pulposus L5-S1 with 
left L5-S1 radiculopathy, lumbar myositis, is denied.


REMAND

The veteran seeks an increased evaluation for his service-
connected back disability.  In a rating decision dated July 
2001, the RO increased the evaluation assigned the veteran's 
back disability from 40 percent to 60 percent and indicated 
that that action satisfied the veteran's appeal in full.  
Although the veteran is now assigned the maximum evaluation 
allowed under one code governing ratings of the spine, 
however, there are other codes governing ratings of the 
spine, which allow for the assignment of an evaluation in 
excess of 60 percent.  The propriety of a higher rating thus 
continues in appellate status.  For the following reasons, 
additional action is necessary before the Board can decide 
this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  Since the VCAA 
was enacted, the United States Court of Appeals for Veterans 
Claims has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio, 16 Vet. App. at 183 
(holding that the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  In this case, VA has not strictly complied 
with the VCAA by providing the veteran adequate notice 
regarding his claim for an increased evaluation.  

For instance, in a letter dated October 2002, the RO informed 
the veteran of its newly expanded duties to notify and assist 
and of the evidence needed to support his claim for service 
connection.  Therein, the RO did not acknowledge the 
veteran's claim for an increased evaluation.  The RO provided 
the veteran some information regarding his claim for an 
increased evaluation in other documents subsequently sent to 
the veteran.  However, collectively, these documents do not 
provide the veteran all of the information necessary to 
satisfy the notification provisions of the VCAA and recent 
case precedent.  It is thus necessary on remand for the RO to 
ensure that the veteran is properly notified consistent with 
the provisions of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159 (2003) of the evidence needed to support his 
claim for an increased evaluation.  Such notice should 
include an explanation regarding whether the veteran or VA is 
responsible for submitting such evidence.  

In addition, while this appeal was pending, the regulations 
governing ratings of intervertebral disc syndrome and 
disabilities of the musculoskeletal system, specifically, 
diseases and injuries of the spine, were amended, effective 
September 23, 2002 and September 26, 2003, respectively.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(August 27, 2003).  To date, the RO has not considered the 
applicability of the former and revised criteria for rating 
diseases and injuries of the spine, including intervertebral 
disc syndrome, to the veteran's claim for an increased 
evaluation for a back disability.  On remand, the RO should 
do so consistent with governing legal authority.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  Such action should include 
informing the veteran and his 
representative of the recently amended 
regulations governing ratings of diseases 
and injuries of the spine, including 
intervertebral disc syndrome, and of all 
evidence needed to support the veteran's 
claim for an increased evaluation, and 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.  The RO should also 
undertake any additional development, such 
as examinations, indicated upon review of 
any additionally-obtained evidence or 
information.

2.  Once all notification and development 
is completed, the RO should readjudicate 
the veteran's claim for an increased 
evaluation based on a consideration of 
all of the evidence of record and 
pursuant to the former and revised 
criteria for rating diseases and injuries 
of the spine, including intervertebral 
disc syndrome.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



